Citation Nr: 1528507	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 until his retirement in December 1986.  He died in December 2008 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the appellant and her sister testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the record.
 
This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.   


FINDINGS OF FACT

1.  The Veteran died in December 2008; his death certificate indicates the cause of death was recurrent leukemia.  
 
2.  Resolving all doubt in favor of the appellant, the circumstances of the Veteran's service at the Takhli Royal Thai Air Force Base in Thailand brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis.
 
3.  The Veteran's recurrent leukemia is presumed to have been a result of exposure to herbicides.


CONCLUSION OF LAW

Service connection for the Veteran's cause of death is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. 
§ 3.312(c). 

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 and ending on May 7, 1975, or in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area which herbicides are known to have been applied from April 1, 1968, to August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Based on presumed exposure to herbicides, presumptive service connection is provided for certain diseases, to include all chronic B-cell leukemias and non-Hodgkin's lymphoma.  See 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran died in December 2008; his death certificate indicates the cause of death was recurrent leukemia.  Records on file reflect that, in late 2008, the Veteran was diagnosed with acute lymphoblastic leukemia (B-cell) and diffuse large B-cell lymphoma, and had a previous diagnosis of non-Hodgkin's lymphoma.  Thus, while the death certificate was not specific about the type of leukemia or cancer that caused the Veteran's death, and it is unclear whether his acute lymphoblastic leukemia (B-cell) may be considered chronic, the Board will resolve doubt in favor of the appellant and find that his fatal leukemia may be considered presumptive to herbicide exposure.  

Here, there is no evidence that the Veteran served in the Republic of Vietnam or Korea during the specified periods.  The appellant instead asserts that the Veteran was exposed to herbicides while supporting the conflict in Vietnam at the Takhli Royal Thai Air Force Base in Thailand.  The evidence of record documents the Veteran's service at the base. VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  As specifically relevant to the basis of the grant of this appeal, if a Veteran served during the Vietnam Era at the Takhli Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See M21-1MR IV.ii.2.C.10.q.

The Board notes that the Veteran's initial military occupational specialty (MOS) was Tactical Aircraft Maintenance Technician.  The record contains statements from the appellant, the Veteran, and a service member with whom the Veteran served in Thailand indicating that the Veteran's MOS brought him in regular contact with the perimeter of the base.  In addition, the appellant testified as to this fact before the Board in April 2015.  

In June 2003, the Veteran sent an email to his U.S. Senator, advocating for a modification of the laws governing disability benefit claims based on Agent Orange exposure.  A copy of that email is contained in the file.  In it, the Veteran described working in aircraft parking areas at the perimeter of the Takhli base, and of seeing chemicals being sprayed around the edges of the flight line and parking areas there.  

In an October 2009 statement, the appellant explained that the Veteran had served in Thailand and had been exposed to herbicides while there. 

In her June 2010 notice of disagreement, the appellant described the Veteran's stories of being on the flight line while herbicides were being sprayed on the perimeter of the Takhli base. 

In April 2011, VA received a letter from the Veteran's friend, T.J.J. In that letter, T.J.J. explained that he and the Veteran served together as flight line crew chief mechanics at the Takhli base from January to December 1968.  In that role, he explained, they performed "end of runway" duties at the edge of the base perimeter, executing final operational checks and assist in the arming of aircraft prior to takeoff.  As part of their duties, the men towed the aircraft to parking areas on the outer perimeter of the base. 

In December 2013, VA received a letter from the appellant.  Therein, she described stories the Veteran had told her during their marriage about herbicide being sprayed around the perimeter of the base during his service there.  

In July 2014, in response to a request by the RO, the Defense Personnel Records Information Retrieval System (DPRIS) notified VA that research showed the Veteran's squadron was stationed at the Takhli Royal Thai Air Force Base from January through March 1968.  The information available did not indicate the Veteran's duty assignment locations or the proximity of any living quarters to the base perimeter.  Further, there was no documented use of herbicide agents at Takhli from January to March 1968.  However, DPRIS concluded that a recently declassified Department of Defense report contained evidence that there was significant use of herbicide on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces, and that VA determined that herbicides used on Thai base perimeters may have been tactical and procured from Vietnam. 

At the April 2015 hearing, the appellant testified as to the Veteran's duties at the Takhli base, which included preparing aircraft for takeoff as they sat at the end of the runway, on the perimeter of the base.  

The Board finds the statements of the appellant, the Veteran, and T.J.J. to be credible as they are consistent with each other and the evidence of record.  Moreover, the Board has no reason to doubt the veracity of their statements.  Therefore, the Board finds that the appellant, the Veteran, and his fellow service member have competently and credibly reported that the Veteran's duties on the flight line brought him in contact with the perimeter of the base.  On this evidence, and utilizing the benefit of the doubt doctrine outlined in Gilbert, the Board concedes herbicide exposure on a facts-found basis and consistent with the policy outlined in M21-1MR IV.ii.2.C.10.q.  

Therefore, based on the foregoing, the Board finds that service connection for the cause of the Veteran's death is warranted.   38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 1310, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


